IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 98-10395
                              Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO HERNANDEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                          (97-CV-955-R)
                         (92-CR-381-3-R)
                      --------------------
                       September 29, 1999

Before POLITZ, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant       federal   prisoner   Mario   Hernandez      was

granted a certificate of appealability (COA) solely with respect to

his claim that the delay in the execution of his sentence violated

his due process rights.       Because the challenge to the execution of

Hernandez’s    sentence   —   the   delay/due   process   issue   —   is   not

cognizable in a 28 U.S.C. § 2255 motion and is more properly

considered under 28 U.S.C.§ 2241, a COA is not required.                   See




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
United States v. Gabor, 905 F.2d 76, 77 (5th Cir. 1990); see also

Ojo v. INS, 106 F.3d 680, 681 (5th Cir. 1997).

       The government’s argument that the issue was not properly

raised in the district court is frivolous.                  Not only did it not

make that argument in the district court, the government ignored

the magistrate judge’s statement in her report filed May 27, 1997,

that   the    delay-in-surrendering-for-sentence             issue   “mandates   a

response from the government.”

       On    the   merits,   Hernandez       has   failed   to   show   that   the

government’s delay was “so affirmatively wrong or its inaction so

grossly negligent that it would be unequivocally inconsistent with

‘fundamental principles of liberty and justice’ to require a legal

sentence to be served in the aftermath of such action or inaction.”

Piper v. Estelle, 485 F.2d 245, 246 (5th Cir. 1973); Shields v.

Beto, 370 F.2d 1003, 1006 (5th Cir. 1967).                  The judgment of the

district court, construed as the denial of a petition under 28

U.S.C. § 2241, is

AFFIRMED.




                                         2